DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1, 2, 4, 6, 10-12, 16-18, 20, 25-27 are pending in the instant application.  Claims 16-18, 20, and 25-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention

2.	Claims 1, 2, 4, 6, and 10-12 are under consideration in this Office Action.


3.	The previous objection to the title has been withdrawn in view of the amendment to the title filed 12/02/2021.

4.	The previous rejection of the claims under 35 U.S.C. 103 has been withdrawn in view of the claim amendment and arguments filed 12/02/2021.

5.	In view of the claim amendment and arguments filed 12/02/2021 the previous rejection of the claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn in favor of the instant rejection of the claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, stated below.



Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by 

7.	Claims 1, 2, 4, and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a genetically modified E.coli cell overexpressing an exogenous nucleic acid encoding the CsrB sRNA comprising a nucleotide sequence having at least 85% identity to the nucleotide sequence of SEQ ID NO: 16 or the CsrC sRNA comprising a nucleotide sequence having at least 85% identity to the nucleotide sequence of SEQ ID NO: 17 and overexpressing lysine decarboxylase CadA, aspartate kinase LysC, dihydrodipicolinate synthase DapA, diaminopimelate decarboxylase LysA, aspartate semialdehyde dehydrogenase Asd, dihydrodipicolinate reductase DapB, and/or aspartate transaminase AspC wherein said genetically modified E.coli has increased production of lysine compared to a wild type E.coli cell; does not reasonably provide enablement for any other embodiment as recited in the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
According to MPEP 2164.01(a), factors considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to:  (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  MPEP§ 2164.04 states that while the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection. The language should focus on those factors, reasons, and evidence that lead the examiner to conclude that the specification fails to teach how to make and use the claimed invention without undue experimentation, or that the scope of any enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims.  Accordingly, the factors most relevant to the instant rejection are addressed in detail below.

The reference of Kizer et al. (Appl Environ Microbiol. 2008 May;74(10):3229-41; PTO 892), which teaches that producing complex chemicals using synthetic metabolic pathways in microbial hosts is often complicated by deleterious interactions between pathway intermediates and the host cell metabolism [see p. 3229, abstract], noting that “… embedding a novel biochemical pathway in the metabolic network of a host cell can disrupt the subtle regulatory mechanisms that the cell has evolved over the millennia" [see p. 3229, column 1] and “[w]hile it can be relatively simple to determine that an engineered synthetic biochemical pathway is not functioning in the heterologous host, it is often a far more challenging task to determine exactly what is causing the problem” [p. 3237, column 2].  The reference of Prather et al. (Curr Opin Biotechnol. 2008 Oct;19(5):468-74; PTO 892) teaches numerous challenges associated with constructing de novo metabolic pathways, including selection of the appropriate enzymes in a multi-step pathway, compatibility of the enzymes with the expression host and with each other, and the requirement to engineer one or more of the enzymes to achieve the desired activity on a given substrate [see p. 472, columns 1-2].  Prather et al. specifically teach that “while synthetic biology provides a complementary framework for de novo pathway design, it is unclear how well some of the core principles, for example, Abstraction, can be implemented [see p. 472, column 2, top].
The specification only provides guidance, prediction, and working examples for a genetically modified E.coli cell overexpressing an exogenous nucleic acid encoding the CsrB sRNA comprising the nucleotide sequence of SEQ ID NO: 16 or the CsrC sRNA comprising the nucleotide sequence of SEQ ID NO: 17 and overexpressing lysine decarboxylase CadA, aspartate kinase LysC, dihydrodipicolinate synthase DapA, diaminopimelate decarboxylase LysA, aspartate semialdehyde dehydrogenase Asd, dihydrodipicolinate reductase DapB, and/or 
Thus, one skilled in the art must perform an undue amount of trial and error experimentation which includes searching and screening for the claimed exogenous nucleic acid encoding CsrB sRNA or a CsrC sRNA from any biological source, expressing the CsrB sRNA or a CsrC sRNA in E.coli host cell, performing any genetic modification to the E.coli host cell, and determining whether the E.coli host cell has increased production of lysine or a lysine derivative compared to a wild type E.coli cell.  In the alternative, undue amount of trial and error experimentation which includes making any nucleotide substitutions, additions, deletions, and combinations thereof to the nucleotide sequence of SEQ ID NO: 16 or 17; expressing the nucleotide sequence in any E.coli host cell, performing any genetic modification to the host cell, and determining whether the E.coli host cell has increased production of lysine or a lysine derivative compared to a wild type E.coli cell.
Therefore, in view of the overly broad scope of the claims, the specification’s lack of specific guidance and prediction, the specification’s lack of additional working examples, and the amount of experimentation required; it would require undue experimentation for a one skilled in the art to make and/or use the invention commensurate in scope with these claims.  Dependent claims 2, 4, and 6 are also rejected because they do not correct the defect.
Amending the claims to recite that the E.coli host cell recited in claim 1 further overexpresses an aspartate kinase, a dihydrodipicolinate synthase, a diaminopimelate decarboxylase, an aspartate semialdehyde dehydrogenase, a dihydropicolinate reductase, and/or aspartate transaminase would aid in overcoming the rejection.



Conclusion

8.	No claim is allowed.

9.	Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 


10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated 

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652